Exhibit 10.1

EXECUTION VERSION

KURA ONCOLOGY, INC.

$75,000,000

COMMON STOCK

SALES AGREEMENT

March 5, 2019

SVB Leerink LLC

One Federal Street, 37th Floor

Boston, MA 02110

Stifel, Nicolaus & Company, Incorporated

787 7th Avenue

New York, NY 10019

Ladies and Gentlemen:

Kura Oncology, Inc., a Delaware corporation (the “Company”), SVB Leerink LLC
(“SVB Leerink”), as sales agent, and Stifel, Nicolaus & Company, Incorporated
(“Stifel”, and together with SVB Leerink, the “Agents”), as sales agent, confirm
their agreement (this “Agreement”) as follows:

 

1.

Issuance and Sale of Shares. The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through the Agents, each acting as agent and/or
principal, shares (the “Placement Shares”) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), having an aggregate offering price
of up to $75,000,000. Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of shares of Common Stock issued and sold under this
Agreement shall be the sole responsibility of the Company, and the Agents shall
have no obligation in connection with such compliance. The issuance and sale of
Common Stock through the Agents will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement (as defined below) to issue the Placement Shares.

The Company has filed on November 5, 2018, in accordance with the provisions of
the Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission a registration
statement on Form S-3, declared effective by the Commission on November 21, 2018
(File No. 333-228172), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Placement Shares (the “Prospectus Supplement”) to
the base prospectus included as part of such registration statement. The Company
has furnished to the Agents, for use by the Agents, copies of the prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Placement Shares. Except where the
context otherwise requires, such registration statement, including all documents
filed as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus



--------------------------------------------------------------------------------

Supplement or by any additional prospectus supplement, in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act,
together with any “issuer free writing prospectus,” as defined in Rule 433 of
the Securities Act regulations (“Rule 433”), relating to the Placement Shares
that (i) is required to be filed with the Commission by the Company or (ii) is
exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g), is herein
called the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval system
(“EDGAR”).

 

2.

Placements. Each time that the Company wishes to issue and sell the Placement
Shares hereunder (each, a “Placement”), it will notify an Agent (the “Designated
Agent”) by email notice (or other method mutually agreed to in writing by the
parties) (a “Placement Notice”) containing the parameters in accordance with
which it desires the Placement Shares to be sold, which shall at a minimum
include the number of Placement Shares to be issued, the time period during
which sales are requested to be made, any limitation on the number of Placement
Shares that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from such Designated Agent set forth on Schedule 2, as such Schedule
2 may be amended from time to time. The Placement Notice shall be effective upon
receipt by such Designated Agent unless and until (i) in accordance with the
notice requirements set forth in Section 4, such Designated Agent declines to
accept the terms contained therein for any reason, in its sole discretion,
(ii) the entire amount of the Placement Shares have been sold, (iii) in
accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice for any reason, in its sole
discretion, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) this
Agreement has been terminated under the provisions of Section 11. The amount of
any discount, commission or other compensation to be paid by the Company to such
Designated Agent in connection with the sale of the Placement Shares shall be
calculated in accordance with the terms set forth in Schedule 3. It is expressly
acknowledged and agreed that neither the Company nor the Agents will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to a Designated Agent and such
Designated Agent does not decline such Placement Notice pursuant to the terms
set forth above, and then only upon the terms specified therein and herein. In
the event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 

3.

Sale of Placement Shares by the Designated Agent. Subject to the terms and
conditions herein set forth, upon the Company’s delivery of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Designated Agent, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable state and federal laws, rules and
regulations and the rules of the Nasdaq Stock Market, Inc. (“Nasdaq”) to sell
such Placement Shares up to the amount specified in such Placement Notice, and
otherwise in accordance with the terms of such Placement Notice. The Designated
Agent will provide written confirmation to the Company and the other Agent
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which the Designated Agent has made sales of
Placement Shares hereunder

 

2



--------------------------------------------------------------------------------

  setting forth the number of Placement Shares sold on such day, the
volume-weighted average price of the Placement Shares sold, and the Net Proceeds
(as defined below) payable to the Company. The Designated Agent may sell
Placement Shares by any method permitted by law deemed to be an “at the market”
offering as defined in Rule 415 of the Securities Act, including without
limitation, sales made through Nasdaq or on any other existing trading market
for the Common Stock. If expressly authorized by the Company in a Placement
Notice, the Designated Agent may also sell Placement Shares in negotiated
transactions. Notwithstanding the provisions of Section 6(hh), the Designated
Agent shall not purchase Placement Shares for its own account as principal
unless expressly authorized to do so by the Company in a Placement Notice. The
Company acknowledges and agrees that (i) there can be no assurance that the
Designated Agent will be successful in selling Placement Shares, and (ii) the
Designated Agent will incur no liability or obligation to the Company or any
other person or entity if it does not sell Placement Shares for any reason other
than a failure by such Designated Agent to use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell such
Placement Shares as required under this Section 3. For the purposes hereof,
“Trading Day” means any day on which the Company’s Common Stock is purchased and
sold on the principal market on which the Common Stock is listed or quoted.

 

4.

Suspension of Sales.

 

  (a)

The Company or the Designated Agent may, upon notice to the other party in
writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.

 

  (b)

Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and the Designated Agent agree that (i) no sale of Placement Shares will
take place, (ii) the Company shall not request the sale of any Placement Shares,
and (iii) the Designated Agent shall not be obligated to sell or offer to sell
any Placement Shares.

 

  (c)

If either the Designated Agent or the Company has reason to believe that the
exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the
Exchange Act are not satisfied with respect to the Common Stock, the Designated
Agent or the Company shall promptly notify the other party, and the Designated
Agent may, at its sole discretion, suspend sales of the Placement Shares under
this Agreement.

 

5.

Settlement and Delivery of Placement Shares.

 

  (a)

Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate gross sales price received by the Designated Agent at
which such Placement Shares were sold, after deduction of (i) the Designated
Agent’s commission, discount or other compensation for such sales payable by the
Company pursuant to Section 2 hereof, (ii) any other amounts due and payable by
the Company to the Designated Agent hereunder pursuant to Section 7(g)
(Expenses) hereof, and (iii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.

 

3



--------------------------------------------------------------------------------

  (b)

Delivery of Placement Shares. On or before each Settlement Date, the Company
will issue the Placement Shares being sold on such date and will, or will cause
its transfer agent to, electronically transfer the Placement Shares being sold
by crediting the Designated Agent’s or its designee’s account (provided the
Designated Agent shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System (“DWAC”) or by such other means of
delivery as may be mutually agreed upon by the parties hereto, which in all
cases shall be duly authorized, freely tradeable, transferable, registered
shares in good deliverable form. On each Settlement Date, the Designated Agent
will deliver the related Net Proceeds in same day funds to an account designated
by the Company on, or prior to, the Settlement Date. The Designated Agent shall
be responsible for providing DWAC instructions or other instructions for
delivery by other means with regard to the transfer of the Placement Shares
being sold. In addition to and in no way limiting the rights and obligations set
forth in Section 9(a) hereto, the Company agrees that if the Company or its
transfer agent (if applicable), defaults in its obligation to deliver duly
authorized, freely tradeable, transferable, registered Placement Shares in good
deliverable form by 2:30 P.M., New York City time, on a Settlement Date (other
than as a result of a failure by the Designated Agent to provide instructions
for delivery), the Company will (i) take all necessary action to cause the full
amount of any Net Proceeds that were delivered to the Company’s account with
respect to such settlement, together with any costs incurred by the Designated
Agent and/or its clearing firm in connection with recovering such Net Proceeds,
to be immediately returned to the Designated Agent or its clearing firm no later
than 5:00 P.M., New York City time, on such Settlement Date, by wire transfer of
immediately available funds to an account designated by the Designated Agent or
its clearing firm, (ii) indemnify and hold the Designated Agent and its clearing
firm harmless against any loss, claim, damage, or reasonable and documented
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company or its transfer agent (if
applicable) and (iii) pay to the Designated Agent (without duplication) any
commission, discount or other compensation to which it would otherwise have been
entitled absent such default. Certificates for the Placement Shares, if any,
shall be in such denominations and registered in such names as the Designated
Agent may request in writing one Business Day (as defined below) before the
applicable Settlement Date. Certificates for the Placement Shares, if any, will
be made available by the Company for examination and packaging by the Designated
Agent in New York City not later than 12:00 P.M., New York City time, on the
Business Day prior to the applicable Settlement Date.

 

  (c)

Limitations on Offering Size. Under no circumstances shall the Company cause or
request the offer or sale of any Placement Shares if, after giving effect to the
sale of such Placement Shares, the aggregate number or gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of:
(i) the number or dollar amount of Common Stock registered pursuant to, and
available for offer and sale under, the Registration Statement pursuant to which
the offering of Placement Shares is being made, (ii) the number of authorized
but unissued Common Stock of the Company (less Common Stock issuable upon
exercise, conversion or exchange of any outstanding securities of the Company or
otherwise reserved from the Company’s authorized capital stock), (iii) the
number or dollar amount of Common Stock permitted to be offered and sold by the
Company under Form S-3 (including General Instruction I.B.6. thereof, if such
instruction is applicable), (iv) the number or dollar amount of Common Stock the
Company’s board of directors or a duly authorized committee thereof authorizes
the Company to issue and sell from time to time, or (v) the dollar amount of
Common Stock for which the Company has filed the Prospectus Supplement. Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares pursuant to this Agreement at a price lower than the minimum
price authorized from time to time by the Company’s board of directors or a duly
authorized committee thereof. Notwithstanding anything to the contrary contained
herein, the parties hereto acknowledge and agree that compliance with the
limitations set forth in this Section 5(c) on the number or dollar amount of
Placement Shares that may be issued and sold under this Agreement from time to
time shall be the sole responsibility of the Company, and that the Designated
Agent shall have no obligation in connection with such compliance.

 

4



--------------------------------------------------------------------------------

6.

Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Agents that, as of the date of this Agreement,
and as of (i) each Representation Date (as defined in Section 7(m)), (ii) each
date on which a Placement Notice is given, (iii) any date on which Placement
Shares are sold hereunder and (iv) each Settlement Date:

 

  (a)

Compliance with Registration Requirements. The Registration Statement and any
Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information. No stop order suspending the effectiveness of the
Registration Statement or any Rule 462(b) Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the best knowledge of the Company, contemplated or threatened by the Commission.
The Company meets the requirements for use of Form S-3 under the Securities Act.
The sale of the Placement Shares hereunder meets the requirements or General
Instruction I.B.1 of Form S-3.

 

  (b)

No Misstatement or Omission. The Prospectus, when filed, complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement, the Prospectus and any post-effective amendments or
supplements thereto, at the time it became effective or its date, as applicable,
complied and as of each of the Settlement Dates, if any, complied in all
material respects with the Securities Act and did not and, as of each Settlement
Date, if any, did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Prospectus, as amended or
supplemented, as of its date, did not and, as of each of the Settlement Dates,
if any, will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to the Agents
furnished to the Company in writing by the Agents expressly for use therein.
There are no contracts or other documents required to be described in the
Prospectus or to be filed as exhibits to the Registration Statement which have
not been described or filed as required.

 

  (c)

Offering Materials Furnished to the Agents. The Company has delivered to the
Agents one complete copy of the Registration Statement and a copy of each
consent and certificate of experts filed as a part thereof, and conformed copies
of the Registration Statement (without exhibits) and the Prospectus, as amended
or supplemented, in such quantities and at such places as the Agents have
reasonably requested.

 

  (d)

Emerging Growth Company. The Company is an “emerging growth company,” as defined
in Section 2(a) of the Securities Act. The Company agrees to notify the Agents
promptly upon the Company ceasing to be an emerging growth company.

 

  (e)

Not an Ineligible Issuer. The Company currently is not an “ineligible issuer,”
as defined in Rule 405 of the rules and regulation of the Commission. The
Company agrees to notify the Agents promptly upon the Company becoming an
“ineligible issuer.”

 

  (f)

Distribution of Offering Material by the Company. The Company has not
distributed and will not distribute, prior to the completion of the Agents’
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 

  (g)

Sales Agreement. This Agreement has been duly authorized, executed and delivered
by, and is a valid and binding agreement of, the Company, enforceable in
accordance with its terms, except as

 

5



--------------------------------------------------------------------------------

  rights to indemnification hereunder may be limited by applicable law and
except as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

  (h)

Authorization of the Common Stock. The Placement Shares, when issued and
delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
pursuant to this Agreement, will be duly authorized, validly issued, fully paid
and nonassessable.

 

  (i)

No Applicable Registration or Other Similar Rights. There are no persons with
registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

 

  (j)

No Material Adverse Change. Except as otherwise disclosed in the Prospectus,
subsequent to the respective dates as of which information is given in the
Prospectus: (i) there has been no material adverse change, or any development
that could reasonably be expected to result in a material adverse change on the
business, properties, management, financial position, stockholders’ equity,
results of operations or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its subsidiaries, considered
as one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business: and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

 

  (k)

Independent Accountants. Ernst & Young LLP, who has expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) filed with the Commission or incorporated by
reference as a part of the Registration Statement and included in the
Prospectus, is an independent registered public accounting firm as required by
the Securities Act and the Exchange Act.

 

  (l)

Preparation of the Financial Statements. The financial statements filed with the
Commission as a part of or incorporated by reference in the Registration
Statement and included in the Prospectus present fairly, in all material
respects, the consolidated financial position of the Company and its
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. Such financial statements
have been prepared in conformity with generally accepted accounting principles
as applied in the United States applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. No other financial statements or supporting schedules are required to
be included in or incorporated in the Registration Statement. The financial
data, if any, set forth or incorporated in the Prospectus fairly present, in all
material respects, the information set forth therein on a basis consistent with
that of the audited financial statements contained, incorporated or deemed to be
incorporated in the Registration Statement.

 

  (m)

XBRL Reporting. The interactive data in extensible Business Reporting Language
included or incorporated by reference in the Registration Statement and
Prospectus fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

  (n)

Incorporation and Good Standing of the Company and its Subsidiaries. Each of the
Company and its subsidiaries has been duly incorporated and is validly existing
as a corporation in good standing

 

6



--------------------------------------------------------------------------------

  under the laws of the jurisdiction in which it is chartered or organized with
full corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Prospectus,
and is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except where the failure to be so qualified or in good standing would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K
for the most recently ended fiscal year and other than (i) those subsidiaries
not required to be listed on Exhibit 21.1 by Item 601 of Regulation S-K under
the Exchange Act and (ii) those subsidiaries formed since the last day of the
most recently ended fiscal year.

 

  (o)

Capital Stock Matters. The Common Stock conforms in all material respects to the
description thereof contained in the Prospectus. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with federal
and state securities laws. None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in all
material respects in the Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Prospectus accurately and
fairly presents in all material respects the information required to be shown
with respect to such plans, arrangements, options and rights.

 

  (p)

Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s execution, delivery and performance of this Agreement
and consummation of the transactions contemplated hereby and by the Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, the listing rules of Nasdaq, applicable
state securities or blue sky laws and from the Financial Industry Regulatory
Authority (“FINRA”).

 

  (q)

No Material Actions or Proceedings. There is no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries or its or their respective
property is pending or, to the best knowledge of the Company, is being
threatened that (i) could reasonably be expected to have a material adverse
effect on the

 

7



--------------------------------------------------------------------------------

  performance of this Agreement or the consummation of any of the transactions
contemplated hereby or (ii) could reasonably be expected to result in a Material
Adverse Change, except as set forth in or contemplated in the Prospectus
(exclusive of any supplement thereto).

 

  (r)

All Necessary Permits, etc. The Company and each subsidiary possess such valid
and current certificates, authorizations or permits issued by the appropriate
state, federal or foreign regulatory agencies or bodies necessary to conduct
their respective businesses, other than those the failure to possess or own
would not result in a Material Adverse Change, and neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could result in a Material Adverse Change.

 

  (s)

Tax Law Compliance. There are no transfer taxes or other similar fees or charges
under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Placement Shares. The Company has filed all tax returns that are required to be
filed or has requested extensions thereof (except in any case in which the
failure to file would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change and has paid all taxes required
to be paid by it and any other assessment, fine or penalty levied against it, to
the extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
as would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Change.

 

  (t)

Company Not an “Investment Company”. The Company has been advised of the rules
and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and after receipt of payment for
the Common Stock will not be, an “investment company” within the meaning of
Investment Company Act.

 

  (u)

Insurance. The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company reasonably believes are prudent and customary in the
businesses in which they are engaged; all policies of insurance insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for; and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to result in a Material
Adverse Change.

 

  (v)

No Price Stabilization or Manipulation. The Company has not taken, directly or
indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

 

  (w)

Related Party Transactions. There are no business relationships or related-party
transactions involving the Company or any subsidiary or any other person
required to be described in the Prospectus which have not been described as
required.

 

  (x)

Exchange Act Compliance. The documents incorporated or deemed to be incorporated
by reference in the Prospectus, at the time they were or hereafter are filed
with the Commission, complied and will comply in all material respects with the
requirements of the Exchange Act, and, when read

 

8



--------------------------------------------------------------------------------

  together with the other information in the Prospectus, at the Settlement
Dates, will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

  (y)

No Unlawful Contributions or Other Payments. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that could result in a violation or a sanction for violation by such persons of
the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as
may be amended, or similar law of any other relevant jurisdiction, or the rules
or regulations thereunder; and the Company and its subsidiaries have instituted
and maintain policies and procedures designed to ensure compliance therewith. No
part of the proceeds of the offering will be used, directly or indirectly, in
violation of the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act
2010, each as may be amended, or similar law of any other relevant jurisdiction,
or the rules or regulations thereunder.

 

  (z)

Compliance with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

  (aa)

Compliance with OFAC. Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries (i) is, or is controlled or
50% or more owned in the aggregate by or is acting on behalf of, one or more
individuals or entities that are currently the subject of any sanctions
administered or enforced by the United States (including any administered or
enforced by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State or the Bureau of Industry and Security of
the U.S. Department of Commerce), the United Nations Security Council, the
European Union, a member state of the European Union (including sanctions
administered or enforced by Her Majesty’s Treasury of the United Kingdom) or
other relevant sanctions authority (collectively, “Sanctions” and such persons,
“Sanctioned Persons” and each such person, a “Sanctioned Person”), (ii) is
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions that broadly prohibit dealings with that
country or territory (collectively, “Sanctioned Countries” and each, a
“Sanctioned Country”) or (iii) will, directly or indirectly, use the proceeds of
this offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other individual or entity in any
manner that would result in a violation of any Sanctions by, or could result in
the imposition of Sanctions against, any individual or entity (including any
individual or entity participating in the offering, whether as underwriter,
advisor, investor or otherwise). Neither the Company nor any of its subsidiaries
has engaged in any dealings or transactions with or for the benefit of a
Sanctioned Person, or with or in a Sanctioned Country, in the preceding 3 years,
nor does the Company or any of its subsidiaries have any plans to engage in
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country.

 

  (bb)

Company’s Accounting System. The Company maintains a system of “internal control
over financial reporting” (as such term is defined in Rule 13a-15(f) of the
General Rules and Regulations under the Exchange Act (the “Exchange Act Rules”))
that complies with the requirements of the Exchange Act and has been designed by
their respective principal executive and principal financial officers, or under
their supervision, to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are

 

9



--------------------------------------------------------------------------------

  recorded as necessary to permit preparation of financial statements in
conformity with U.S. GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. The Company’s internal control over
financial reporting is effective in all material respects. Except as described
in the Prospectus, since the end of the Company’s most recent audited fiscal
year, there has been (A) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

  (cc)

Disclosure Controls. The Company and its subsidiaries maintain “disclosure
controls and procedures” (as such term is defined in Rule 13a-15(e) under the
Exchange Act); such disclosure controls and procedures are effective.

 

  (dd)

Compliance with Environmental Laws. The Company and its subsidiaries are (i) in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received notice of any actual or potential liability under any environmental
law, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. Except as set forth in the Prospectus, neither the Company nor
any of the subsidiaries has been named as a “potentially responsible party”
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended. In the ordinary course of its business, the Company
periodically reviews the effect of Environmental Laws on the business,
operations and properties of the Company and its subsidiaries, in the course of
which it identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws, or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties). On the basis of such review, the
Company has reasonably concluded that such associated costs and liabilities
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change

 

  (ee)

Intellectual Property. The Company owns, possesses, has license rights or has
other rights to use, or to the Company’s knowledge can acquire on reasonable
terms rights to, all patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of the
Company’s business as now conducted by the Company or, to the Company’s best
knowledge, as are necessary for the business as proposed to be conducted, in
each case as described in the Prospectus, except where the failure to own,
possess or license such rights would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. Except as set
forth in the Prospectus and to the knowledge of the Company, (i) the conduct of
its business has not infringed, misappropriated or otherwise violated any
Intellectual Property of others in any material respect and (ii) no third party
has any rights to or has infringed, misappropriated or otherwise violated any
Intellectual Property of the Company that relates to the Company’s product
candidates or processes, in any material respect. Except as set forth in the
Prospectus, there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim (i) challenging the Company’s rights in or to
any of the Intellectual Property that relates to the Company’s product
candidates or processes; (ii) alleging that the Company has materially
infringed, misappropriated or otherwise violated or conflicted with any
Intellectual Property of any third party; or (iii) challenging the validity,
scope or enforceability of any Intellectual Property of the Company that relates
to the Company’s product

 

10



--------------------------------------------------------------------------------

  candidates or processes, and in the case of each of (i), (ii) and (iii), the
Company is unaware of any facts which would form a reasonable basis for any such
action, suit, proceeding or claim.

 

  (ff)

Forward-Looking Statements. No forward-looking statement (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) contained
in the Prospectus or Prospectus Supplement has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith; provided that
for documents incorporated by reference in the Prospectus or Prospectus
Supplement, forward-looking statements speak only as to the date they were made.

 

  (gg)

Listing. The Company is subject to and in compliance in all material respects
with the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act. The Common Stock is registered pursuant to Section 12(b) or Section 12(g)
of the Exchange Act and is listed on Nasdaq, and the Company has taken no action
designed to, or reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from Nasdaq, nor has the Company received any notification that the
Commission or Nasdaq is contemplating terminating such registration or listing.

 

  (hh)

Brokers. Except for the Agents, there is no broker, finder or other party that
is entitled to receive from the Company any brokerage or finder’s fee or other
fee or commission as a result of any transactions contemplated by this
Agreement.

 

  (ii)

No Outstanding Loans or Other Indebtedness. Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the immediate family members of any of them.

 

  (jj)

No Reliance. The Company has not relied upon the Agents or legal counsel for the
Agents for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

 

  (kk)

The Agents’ Purchases. The Company acknowledges and agrees that the Agents have
informed the Company that the Agents may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for their own account while this Agreement is in effect, provided, that (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent the Agents may engage in sales of Placement Shares
purchased or deemed purchased from the Company as a “riskless principal” or in a
similar capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by the Agents.

 

  (ll)

Compliance with Laws. The Company has not been advised, and has no reason to
believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not be reasonably expected to result in a Material Adverse Change.

 

  (mm)

Labor. No labor problem or dispute with the employees of the Company or any of
its subsidiaries exists or, to the knowledge of the Company, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, that could reasonably be expected to result
in a Material Adverse Change.

 

  (nn)

Compliance with ERISA. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by

 

11



--------------------------------------------------------------------------------

  the Internal Revenue Service, the U.S. Department of Labor, the Pension
Benefit Guaranty Corporation or any other federal or state governmental agency
or any foreign regulatory agency with respect to the employment or compensation
of employees by any of the Company or any of its subsidiaries that could
reasonably be expected to result in a Material Adverse Change; or (iii) any
breach of any contractual obligation, or any violation of law or applicable
qualification standards, with respect to the employment or compensation of
employees by the Company or any of its subsidiaries that could reasonably be
expected to result in a Material Adverse Change. None of the following events
has occurred or is reasonably likely to occur: (i) a material increase in the
aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company and its subsidiaries compared to the amount
of such contributions made in the most recently completed fiscal year of the
Company and its subsidiaries; (ii) a material increase in the “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) of the Company and its subsidiaries compared
to the amount of such obligations in the most recently completed fiscal year of
the Company and its subsidiaries; (iii) any event or condition giving rise to a
liability under Title IV of ERISA that could reasonably be expected to result in
a Material Adverse Change; or (iv) the filing of a claim by one or more
employees or former employees of the Company or any of its subsidiaries related
to their employment that could reasonably be expected to result in a Material
Adverse Change. For purposes of this paragraph, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company or any of its subsidiaries may have any liability.

 

  (oo)

Sarbanes-Oxley Act. There is and has been no failure on the part of the Company
and any of the Company’s directors or officers, in their capacities as such, to
comply with any applicable provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 relating to loans and Sections 302 and 906 relating
to certifications, that are in effect and with which the Company is required to
comply.

 

  (pp)

Significant Subsidiaries. The Company does not have any significant subsidiaries
as defined by Rule 1-02 of Regulation S-X.

 

  (qq)

Compliance with Regulatory Laws. The Company and its subsidiaries have operated
at all times and are currently in compliance with all statutes, rules and
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, storage, import, export or disposal of
any product manufactured or distributed by the Company and its subsidiaries
(“Applicable Regulatory Laws”) of the U.S. Food and Drug Administration and
comparable regulatory agencies outside of the United States to which they are
subject (collectively, the “Regulatory Authorities”), except where the failure
to so comply would not, individually or in the aggregate, result in a Material
Adverse Change. Neither the Company nor any of its subsidiaries has received any
written notices, correspondence or other communications from, nor do they have
knowledge that any of their collaboration partners has received, any written
notices, correspondence or other communications from Regulatory Authorities
alleging or asserting material non-compliance with any Applicable Regulatory
Laws.

 

  (rr)

Regulatory Filings. The Company has not failed to file with Regulatory
Authorities any required material filing, declaration, listing, registration,
report or submission with respect to the Company’s products that are described
in the Registration Statement and the Prospectus; all such filings,
declarations, listings, registrations, reports or submissions were in material
compliance with Applicable Regulatory Laws when filed; and no material
deficiencies regarding compliance with Applicable Regulatory Law have been
asserted by any Regulatory Authority with respect to any such filings,
declarations, listings, registrations, reports or submissions.

 

12



--------------------------------------------------------------------------------

Any certificate signed by an officer of the Company and delivered to the Agents
or to counsel for the Agents in connection with this Agreement shall be deemed
to be a representation and warranty by the Company to the Agents as to the
matters set forth therein.

The Company acknowledges that the Agents and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
the Agents, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7.

Covenants of the Company. The Company covenants and agrees with the Agents that:

 

  (a)

Registration Statement Amendments. After the date of execution of this Agreement
and during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by the Agents under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify the Agents promptly of the time
when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information (in each
case, insofar as it relates to the transactions contemplated hereby), (ii) the
Company will prepare and file with the Commission, promptly upon the Agents’
reasonable request, any amendments or supplements to the Registration Statement
or Prospectus that, in the Agents’ reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by the
Agents (provided, however, that the failure of the Agents to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agents’ right to rely on the representations and warranties made by
the Company in this Agreement); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Shares or a security
convertible into or exchangeable or exercisable for the Placement Shares unless
a copy thereof has been submitted to the Agents within a reasonable period of
time before the filing and the Agents have not reasonably objected thereto
(provided, however, that (A) the failure of the Agents to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agents’ right to rely on the representations and warranties made by
the Company in this Agreement, and (B) the Company has no obligation to provide
the Agents any advance copy of such filing or to provide the Agents an
opportunity to object to such filing if the filing does not name the Agents and
does not relate to the transaction herein provided) and the Company will furnish
to the Agents at the time of filing thereof a copy of any document that upon
filing is deemed to be incorporated by reference into the Registration Statement
or Prospectus, except for those documents available via EDGAR; and (iv) the
Company will cause each amendment or supplement to the Prospectus, other than
documents incorporated by reference, to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act, or in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).

 

  (b)

Notice of Commission Stop Orders. The Company will advise the Agents promptly
after it receives (i) notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, (ii) of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
(iii) of the initiation or threatening of any proceeding for any such purpose or
(iv) of any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or for additional
information related to the offering of the Placement Shares or for additional
information related to the Registration Statement or the Prospectus; and it will
promptly

 

13



--------------------------------------------------------------------------------

  use its commercially reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such a stop order should be issued.

 

  (c)

Delivery of Prospectus; Subsequent Changes. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by the
Agents under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates (taking
into account any extensions available) all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act. If during such period any event occurs as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances then existing, not misleading,
or if during such period it is necessary to amend or supplement the Registration
Statement or Prospectus to comply with the Securities Act, the Company will
promptly notify the Designated Agent to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance; provided, however,
that the Company may delay any such amendment or supplement if, as a result of a
pending transaction or other development with respect to the Company in the
reasonable judgment of the Company, it is in the best interest of the Company to
do so, provided that no Placement Notice is in effect during such time.

 

  (d)

Listing of Placement Shares. During any period in which the Prospectus relating
to the Placement Shares is required to be delivered by the Agents under the
Securities Act with respect to the offer and sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on Nasdaq and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as the Agents reasonably designate and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in securities
or file a general consent to service of process in any jurisdiction.

 

  (e)

Delivery of Registration Statement and Prospectus. The Company will furnish to
the Agents and their counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which the Prospectus relating to the Placement Shares is required to be
delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agents may from time to time reasonably request and, at the Agents
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to the Agents or their counsel to the extent such document is
available on EDGAR.

 

  (f)

Earnings Statement. The Company will make generally available to its security
holders as soon as practicable, but in any event not later than 15 months after
the end of the Company’s current fiscal quarter, an earnings statement covering
a 12-month period that satisfies the provisions of Section 11(a) and Rule 158 of
the Securities Act.

 

  (g)

Expenses. The Company, whether or not the transactions contemplated hereunder
are consummated or this Agreement is terminated, in accordance with the
provisions of Section 11 hereunder, will pay

 

14



--------------------------------------------------------------------------------

  all expenses incident to the performance of its obligations hereunder,
including, but not limited to, expenses relating to (i) the preparation,
printing and filing of the Registration Statement and each amendment and
supplement thereto, of each Prospectus and of each amendment and supplement
thereto, (ii) the preparation, issuance and delivery of the Placement Shares,
(iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees (provided, however, that any fees or disbursements of counsel for
the Agents in connection therewith shall be paid by the Agents except as set
forth in (vii) below), (iv) the printing and delivery to the Agents of copies of
the Prospectus and any amendments or supplements thereto, and of this Agreement,
(v) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on Nasdaq, (vi) the filing
fees and expenses, if any, of the Commission, (vii) the filing fees and
associated legal expenses of the Agents’ outside counsel for filings with the
FINRA Corporate Financing Department, such legal expense reimbursement not to
exceed $10,000 (in addition to the fees and disbursements referred to in clause
(viii) below) and, (viii) the reasonable fees and disbursements of the Agents’
counsel in an amount not to exceed $50,000 (in addition to the fees and
associated expenses referred to in clause (vii) above).

 

  (h)

Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 

  (i)

Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for five (5) trading days following the termination of any
Placement Notice given hereunder, the Company shall provide the Agents notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options or warrants to purchase shares of Common Stock,
restricted shares of Common Stock, restricted stock units or other equity
awards, or Common Stock issuable upon the exercise of options or other equity
awards pursuant to the any stock option, stock bonus or other stock plan or
arrangement described in the Prospectus, (ii) the issuance of securities in
connection with an acquisition, merger or sale or purchase of assets, (iii) the
issuance or sale of Common Stock pursuant to any dividend reinvestment plan that
the Company may adopt from time to time provided the implementation of such is
disclosed to the Agents in advance, (iv) any shares of Common Stock issuable
upon the exchange, conversion or redemption of securities or the exercise of
warrants, options or other rights in effect or outstanding or (v) the issuance
or sale of Common Stock, or securities convertible into or exercisable for
Common Stock, in an amount greater than 2% of the Company’s outstanding Common
Stock at the time, offered and sold in a privately negotiated transaction to
vendors, customers, strategic partners or potential strategic partners conducted
in a manner so as not to be integrated with the offering of Common Stock hereby.
Notwithstanding the foregoing provisions, nothing herein shall be construed to
restrict the Company’s ability, or require the Company to provide notice to the
Agents, to file a registration statement under the Securities Act.

 

  (j)

Change of Circumstances. The Company will, at any time during a fiscal quarter
in which the Company intends to tender a Placement Notice or sell Placement
Shares, advise the Agents promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided or required to be provided to the Agents pursuant to this
Agreement.

 

  (k)

Due Diligence Cooperation. During the term of this Agreement, the Company will
cooperate with any reasonable due diligence review conducted by the Agents,
their affiliates, agents and counsel from time to time in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers,

 

15



--------------------------------------------------------------------------------

  during regular business hours and at the Company’s principal offices, as the
Agents may reasonably request.

 

  (l)

Required Filings Relating to Placement of Placement Shares. The Company agrees
that on such dates as the Securities Act shall require with respect to the
Placement Shares, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through the Agents, the Net Proceeds to the Company and the
compensation payable by the Company to the Agents with respect to such Placement
Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.

 

  (m)

Representation Dates; Certificate. On or prior to the First Delivery Date and
thereafter, during the term of this Agreement, and each time the Company
(i) files the Prospectus relating to the Placement Shares or amends or
supplements the Registration Statement or the Prospectus relating to the
Placement Shares (other than a prospectus supplement filed in accordance with
Section 7(l) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of document(s) by reference to
the Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release or other information “furnished” pursuant to Items 2.02 or 7.01 of Form
8-K) under the Exchange Act (each date of filing of one or more of the documents
referred to in clauses (i) through (iv) shall be a “Representation Date”); the
Company shall furnish the Agents (but in the case of clause (iv) above only if
(1) a Placement Notice is pending, (2) the Agents reasonably determine that the
information contained in such Form 8-K is material to a holder of Common Stock
and (3) the Agents request such certificate within two (2) Trading Days after
the filing of such Form 8-K with the Commission) with a certificate, in the form
attached hereto as Exhibit 7(m) (modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented),
within two (2) Trading Days of any Representation Date. The requirement to
provide a certificate under this Section 7(m) shall be automatically waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of (i) the date
the Company delivers a Placement Notice hereunder (which for such calendar
quarter shall be considered a Representation Date) and (ii) the next occurring
Representation Date; provided, however, that such waiver shall not apply for any
Representation Date on which the Company files its annual report on Form 10-K.
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide the Agents with a certificate under this
Section 7(m), then before the Company delivers the Placement Notice or the
Agents sells any Placement Shares, the Company shall provide the Agents with a
certificate, in the form attached hereto as Exhibit 7(m), dated the date of the
Placement Notice.

 

  (n)

Legal Opinion. On or prior to the First Delivery Date, the Company shall cause
to be furnished to the Agents a written opinion and negative assurance letter of
Cooley LLP (“Company Counsel”), or other counsel reasonably satisfactory to the
Agents, in the forms attached hereto as Exhibit 7(n)-1 and Exhibit 7(n)-2,
respectively, in each case dated the date that the same is required to be
delivered, modified, as necessary, to relate to the Registration Statement and
the Prospectus as then amended or supplemented. Thereafter, during the term of
this Agreement, within two (2) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(m) for which no waiver is applicable, the Company
shall cause to be furnished to the Agents a written letter of Company Counsel,
or other counsel reasonably satisfactory to the Agents, in the form attached
hereto as Exhibit 7(n)-2, dated the date that the same is required to be
delivered, modified, as necessary, to relate to the Registration Statement and
the Prospectus as then amended or supplemented.

 

16



--------------------------------------------------------------------------------

  (o)

Comfort Letter. On or prior to the First Delivery Date and thereafter, during
the term of this Agreement, within two (2) Trading Days of each Representation
Date with respect to which the Company is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(m) for which no waiver is applicable, the
Company shall cause its independent accountants to furnish the Agents letters
(the “Comfort Letters”), dated the date the applicable Comfort Letter is
delivered, in form and substance reasonably satisfactory to the Agents,
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board, (ii) stating, as of such date, the conclusions and findings of
such firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to the Agents in connection with
registered public offerings (the first such letter delivered on the date hereof,
the “Initial Comfort Letter”) and (iii) updating the Initial Comfort Letter with
any information that would have been included in the Initial Comfort Letter had
it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

 

  (p)

Market Activities. The Company will not, directly or indirectly, (i) take any
action designed to cause or result in, or that constitutes or might reasonably
be expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Placement Shares
or (ii) sell, bid for, or purchase the Common Stock to be issued and sold
pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than the Agents; provided, however, that
the Company may bid for and purchase shares of its Common Stock in accordance
with Rule 10b-18 under the Exchange Act.

 

  (q)

Insurance. The Company shall maintain, or cause to be maintained, insurance in
such amounts and covering such risks as is reasonable and customary for the
business for which it is engaged.

 

  (r)

Compliance with Laws. The Company and each of its subsidiaries shall use
commercially reasonable efforts to maintain, or cause to be maintained, all
material environmental permits, licenses and other authorizations required by
federal, state and local law in order to conduct their businesses as described
in the Prospectus, and the Company and each of its subsidiaries shall conduct
their businesses, or cause their businesses to be conducted, in substantial
compliance with such permits, licenses and authorizations and with applicable
environmental laws, except where the failure to maintain or be in compliance
with such permits, licenses and authorizations could not reasonably be expected
to result in a Material Adverse Change.

 

  (s)

Investment Company Act. The Company will conduct its affairs in such a manner so
as to reasonably ensure that neither it nor its subsidiaries will be or become,
at any time prior to the termination of this Agreement, an “investment company,”
as such term is defined in the Investment Company Act, assuming no change in the
Commission’s current interpretation as to entities that are not considered an
investment company.

 

  (t)

Securities Act and Exchange Act. The Company will use its best efforts to comply
with all requirements imposed upon it by the Securities Act and the Exchange Act
as from time to time in force, so far as necessary to permit the continuance of
sales of, or dealings in, the Placement Shares as contemplated by the provisions
hereof and the Prospectus.

 

  (u)

No Offer to Sell. Other than a free writing prospectus (as defined in Rule 405
under the Securities Act) approved in advance by the Company and the Agents,
each Agent in its capacity as principal or agent hereunder, neither the Agents
nor the Company (including its agents and representatives, other than the Agents
in their capacity as such) will make, use, prepare, authorize, approve or refer
to any written communication (as defined in Rule 405 under the Securities Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Common Stock hereunder.

 

17



--------------------------------------------------------------------------------

  (v)

Sarbanes-Oxley Act. The Company and its subsidiaries will use commercially
reasonable efforts to comply in all material respects with all effective
applicable provisions of the Sarbanes-Oxley Act.

 

8.

Conditions to the Agents’ Obligations. The obligations of the Agents hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by the Agents of a due diligence review satisfactory to the Agents in
their reasonable judgment, and to the continuing satisfaction (or waiver by the
Agents in their sole discretion) of the following additional conditions:

 

  (a)

Registration Statement Effective. The Registration Statement shall be effective
and shall be available for (i) all sales of Placement Shares issued pursuant to
all prior Placement Notices and (ii) the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

 

  (b)

Prospectus Supplement. The Company shall have filed with the Commission the
Prospectus Supplement pursuant to Rule 424(b) under the Securities Act not later
than the Commission’s close of business on the second Business Day following the
date of this Agreement.

 

  (c)

No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

  (d)

No Misstatement or Material Omission. the Agents shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agents’
reasonable opinion is material, or omits to state a fact that in the Agents’
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

  (e)

Material Changes. Except as contemplated in the Prospectus, or disclosed in the
Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Change or any development that
could reasonably be expected to result in a Material Adverse Change, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset-backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset-backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of the Agents (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it

 

18



--------------------------------------------------------------------------------

  impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

 

  (f)

Company Counsel Legal Opinion. The Agents shall have received the opinions and
negative assurance letters, as applicable, of Company Counsel required to be
delivered pursuant to Section 7(n) on or before the date on which such delivery
of such opinion is required pursuant to Section 7(n).

 

  (g)

The Agents Counsel Legal Opinion. The Agents shall have received from White &
Case LLP, counsel for the Agents, such opinion or opinions, on or before the
date on which the delivery of the Company Counsel legal opinion is required
pursuant to Section 7(n), with respect to such matters as the Agents may
reasonably require, and the Company shall have furnished to such counsel such
documents as they request for enabling them to pass upon such matters.

 

  (h)

Comfort Letter. The Agents shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(o).

 

  (i)

Representation Certificate. The Agents shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

 

  (j)

Secretary’s Certificate. On or prior to the First Delivery Date, the Agents
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to the Agents and their
counsel.

 

  (k)

No Suspension. Trading in the Common Stock shall not have been suspended on
Nasdaq.

 

  (l)

Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to the
Agents such appropriate further information, certificates and documents as the
Agents may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company will furnish the Agents with such conformed copies of such opinions,
certificates, letters and other documents as the Agents shall have reasonably
requested.

 

  (m)

Securities Act Filings Made. All filings with the Commission required by Rule
424 under the Securities Act with respect to the Placement Shares to have been
filed prior to the issuance of any Placement Notice hereunder shall have been
made within the applicable time period prescribed for such filing by Rule 424.

 

  (n)

Approval for Listing. The Placement Shares shall either have been (i) approved
for listing on Nasdaq, subject only to notice of issuance, or (ii) the Company
shall have filed an application for listing of the Placement Shares on Nasdaq
at, or prior to, the issuance of any Placement Notice and Nasdaq shall not have
provided any objections thereto.

 

  (o)

No Termination Event. There shall not have occurred any event that would permit
the Agents to terminate this Agreement pursuant to Section 11(a).

 

  (p)

FINRA. FINRA shall have raised no objection to the terms of this offering and
the amount of compensation allowable or payable to the Agents as described in
the Prospectus.

 

9.

Indemnification and Contribution.

 

  (a)

Company Indemnification. The Company agrees to indemnify and hold harmless the
Agents, their affiliates and their respective members, directors, officers,
partners, employees and agents, and each

 

19



--------------------------------------------------------------------------------

  person, if any, who (i) controls the Agents within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with the Agents, in each case from and against any
and all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all investigative, legal and other expenses reasonably
incurred in connection with, and any and all amounts paid in settlement (in
accordance with this Section 9) of, any action, suit, investigation or
proceeding between any of the indemnified parties and any indemnifying parties
or between any indemnified party and any third party (including, without
limitation, any governmental or self-regulatory authority, or otherwise, or any
claim asserted or threatened), as and when incurred, to which the Agents, or any
such other person, may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, liabilities, expenses or damages
arise out of or are based, directly or indirectly, on (x) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement or the Prospectus (or any amendment or supplement to the Registration
Statement or the Prospectus) or in any free writing prospectus or in any
application or other document executed by or on behalf of the Company or based
on written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated therein or
necessary to make the statements therein (solely with respect to the Prospectus,
in light of the circumstances under which they were made) not misleading or
(z) any breach by any of the indemnifying parties of any of their respective
representations, warranties or agreements contained in this Agreement; provided,
however, that this indemnity agreement shall not apply to the extent that such
loss, claim, liability, expense or damage arises from the sale of the Placement
Shares pursuant to this Agreement and is caused directly or indirectly by an
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with the Agents’ Information (as defined in
Section 20(a)). This indemnity agreement will be in addition to any liability
that the Company might otherwise have.

 

  (b)

The Agents Indemnification. The Agents agree to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 9(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto), the Prospectus
(or any amendment or supplement thereto) or in any free writing prospectus in
reliance upon and in conformity with the Agents’ Information.

 

  (c)

Procedure. Any party that proposes to assert the right to be indemnified under
this Section 9 will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any other
legal expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified

 

20



--------------------------------------------------------------------------------

  party in connection with the defense. The indemnified party will have the
right to employ its own counsel in any such action, but the fees, expenses and
other charges of such counsel will be at the expense of such indemnified party
unless (1) the employment of counsel by the indemnified party has been
authorized in writing by the indemnifying party, (2) the indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel reasonably satisfactory to the indemnified party to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm (plus one local counsel) admitted
to practice in such jurisdiction at any one time for all such indemnified party
or parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly after the indemnifying party receives a written
invoice relating to such fees, disbursements and other charges in reasonable
detail. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party, in form and substance
reasonably satisfactory to such indemnified party, from all liability arising
out of such claim, action or proceeding and (2) does not include a statement as
to or an admission of fault, culpability or a failure to act by or on behalf of
any indemnified party.

 

  (d)

Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable or insufficient from the Company or the
Agents, the Company and the Agents will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit, investigation or proceeding or any claim
asserted, but after deducting any contribution received by the Company from
persons other than the Agents, such as persons who control the Company within
the meaning of the Securities Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and the Agents may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and the Agents on the other hand. The relative
benefits received by the Company on the one hand and the Agents on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Placement Shares (before deducting expenses) received by the
Company bear to the total compensation received by the Agents from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agents, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action, suit, investigation or
proceeding in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Agents, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and

 

21



--------------------------------------------------------------------------------

  the Agents agree that it would not be just and equitable if contributions
pursuant to this Section 9(d) were to be determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action,
suit, investigation or proceeding in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action, suit, investigation,
proceeding or claim to the extent consistent with Section 9(c) hereof.
Notwithstanding the foregoing provisions of this Section 9(d), the Agents shall
not be required to contribute any amount in excess of the commissions received
by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, any affiliates of the Agents,
any members, directors, partners, officers, employees or agents of the Agents
and each person that is controlled by or under common control with either Agent,
will have the same rights to contribution as that party, and each director and
officer of the Company who signed the Registration Statement will have the same
rights to contribution as the Company, subject in each case to the provisions
hereof. Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 9(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 9(c) hereof or pursuant to Section 9(e) hereof.

 

  (e)

Settlement Without Consent if Failure to Reimburse. If an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for reasonable fees and expenses of counsel for which it is entitled to be
reimbursed under this Section 9, such indemnifying party agrees that it shall be
liable for any settlement of the nature contemplated by Section 9(a) effected
without its written consent if (i) such settlement is entered into more than 45
days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall have received notice of the terms of such
settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement.

 

10.

Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agents, any
controlling persons, or the Company (or any of their respective officers,
directors, employees or controlling persons), (ii) delivery and acceptance of
the Placement Shares and payment therefor or (iii) any termination of this
Agreement.

 

11.

Termination.

 

  (a)

The Agents shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Change, or any
development that could reasonably be expected to result in a Material Adverse
Change has occurred that, in the reasonable judgment of the Agents, may
materially impair the ability of the Agents to sell the Placement Shares
hereunder, (ii) the Company shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder; provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(m),

 

22



--------------------------------------------------------------------------------

  7(n), or 7(o), the Agents’ right to terminate shall not arise unless such
failure to deliver (or cause to be delivered) continues for more than fifteen
(15) calendar days from the date such delivery was required; (iii) any other
condition of the Agents’ obligations hereunder is not fulfilled; (iv) any
suspension or limitation of trading in the Placement Shares or in securities
generally on Nasdaq shall have occurred; (v) a general banking moratorium shall
have been declared by any of United States federal or New York authorities; or
(vi) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States or
international political, financial or economic conditions that, in the judgment
of the Agents, may materially impair the ability of the Agents to sell the
Placement Shares hereunder or to enforce contracts for the sale of securities.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If the Agents elects to terminate this
Agreement as provided in this Section 11(a), the Agents shall provide the
required notice as specified in Section 12 (Notices).

 

  (b)

The Company shall have the right, by giving ten (10) days’ prior notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and Section 17
hereof shall remain in full force and effect notwithstanding such termination.

 

  (c)

The Agents shall have the right, by giving ten (10) days’ prior notice as
hereinafter specified to terminate this Agreement in their sole discretion at
any time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and Section 17
hereof shall remain in full force and effect notwithstanding such termination.

 

  (d)

Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through the Agents on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 11(f), Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.

 

  (e)

This Agreement shall remain in full force and effect unless terminated pursuant
to Sections 11(a), (b), (c), or (d) above or otherwise by mutual agreement of
the parties; provided, however, that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 11(f), Section 16 and Section 17 shall remain in full force
and effect.

 

  (f)

Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by the Agents or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

 

  (g)

Subject to the additional limitations set forth in Section 7 of this Agreement
and notwithstanding anything herein to the contrary, in the event of termination
of this Agreement prior to the sale of any Placement Shares, the Agents will
only be entitled to reimbursement of its out of pocket expenses actually
incurred.

 

12.

Notices. All notices or other communications required or permitted to be given
by any party to any other party pursuant to the terms of this Agreement shall be
in writing, unless otherwise specified in this Agreement, and if sent to the
Agents, shall be delivered to the Agents at SVB Leerink LLC, 1301 Avenue of

 

23



--------------------------------------------------------------------------------

  the Americas, 12th Floor, New York, NY 10019, fax no. (212) 499-7051,
Attention: General Counsel and Stifel, Nicolaus & Company, Incorporated, 787 7th
Avenue, New York, NY 10019, fax no. (212) 682-3778, Attention: General Counsel;
or if sent to the Company, shall be delivered to Kura Oncology, Inc., 3033
Science Park Road, Suite 220, San Diego, CA 92121 Tel no. (858) 500-8800,
attention: General Counsel, with a copy to Cooley LLP, 4401 Eastgate Mall, San
Diego, CA 92121, Tel no. (858) 550-6000, attention: Charles Bair. Each party to
this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day (as defined
below), or, if such day is not a Business Day on the next succeeding Business
Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier, (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid) and (iv) when delivered by electronic
communication (“Electronic Notice”), at the time the party sending Electronic
Notice receives verification of receipt by the receiving party, other than via
auto-reply. For purposes of this Agreement, “Business Day” shall mean any day on
which the Nasdaq and commercial banks in the City of New York are open for
business.

 

13.

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Agents and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that each Agent may assign its
rights and obligations hereunder to an affiliate of each Agent without obtaining
the Company’s consent so long as such affiliate is a registered broker dealer.

 

14.

Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

 

15.

Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agents. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

16.

Applicable Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and

 

24



--------------------------------------------------------------------------------

  agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.

 

17.

Waiver of Jury Trial. The Company and each of the Agents each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.

 

18.

Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

 

  (a)

the Agents have been retained solely to act as sales agent in connection with
the sale of the Common Stock and that no fiduciary, advisory or agency
relationship between the Company and the Agents have been created in respect of
any of the transactions contemplated by this Agreement, irrespective of whether
the Agents have advised or is advising the Company on other matters;

 

  (b)

the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

  (c)

the Company has been advised that the Agents and their affiliates are engaged in
a broad range of transactions which may involve interests that differ from those
of the Company and that the Agents have no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

 

  (d)

the Company waives, to the fullest extent permitted by law, any claims it may
have against the Agents, for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of the Placement Shares under this
Agreement and agrees that the Agents shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

 

19.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed Agreement by one party to
the other may be made by facsimile or other electronic transmission.

 

20.

Definitions. As used in this Agreement, the following term has the meaning set
forth below:

 

  (a)

“Agents’ Information” means, solely the following information: in the prospectus
supplement, dated March 5, 2019, the seventh paragraph under the caption “Plan
of Distribution.”

[Remainder of Page Intentionally Blank]

 

25



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company, SVB
Leerink and Stifel, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement among the
Company, SVB Leerink and Stifel.

 

Very truly yours, SVB LEERINK LLC By:   /s/ Daniel Dubin   Name: Daniel Dubin  
Title: Vice Chairman STIFEL, NICOLAUS & COMPANY, INCORPORATED By:   /s/ Nathan
Thompson   Name: Nathan Thompson   Title: Director

ACCEPTED as of the date

first-above written:

KURA ONCOLOGY, INC. By:   /s/ Marc Grasso Name:   Marc Grasso Title:   Chief
Financial Officer

 

[Signature Page to Sales Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:    [●] Cc:    [●] To:    [●] Date:    [●], 201[9] Subject:    SVB Leerink
and Stifel At the Market Offering—Placement Notice

Ladies and Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement among Kura Oncology, Inc. (the “Company”), SVB Leerink LLC (“SVB
Leerink”) and Stifel, Nicolaus & Company, Incorporated (“Stifel” and together
with SVB Leerink, the “Agents”) dated March 5, 2019 (the “Agreement”), I hereby
request on behalf of the Company that the Designated Agent sell up to [●] shares
of the Company’s common stock, par value $0.0001 per share, at a minimum market
price of $[●] per share. Sales should begin on the date of this Notice and shall
continue until [DATE] [all shares are sold].



--------------------------------------------------------------------------------

SCHEDULE 2

The Company

Troy Wilson, Ph.D., J.D., Chief Executive Officer

Marc Grasso, Chief Financial Officer

Annette North, Senior Vice President & General Counsel

SVB Leerink LLC

Dan Dubin, M.D.

Rahul Chaudhary

Eric Olson

Patrick Morley

Stuart Nayman

Sam Spector

Brendan Griffin

Stifel, Nicolaus & Company, Incorporated

Mark Dempster

Nicholas Oust

Dan Covatta

Mark White

Michael Chien



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

The Designated Agent shall be paid compensation equal to up to a total of 3.0%
of the gross proceeds from the sales of Common Stock pursuant to the terms of
this Agreement.



--------------------------------------------------------------------------------

Exhibit 7(m)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected                     , of Kura
Oncology, Inc. (“Company”), a Delaware corporation, does hereby certify in such
capacity and on behalf of the Company, pursuant to Section 7(m) of the Sales
Agreement dated March 5, 2019 (the “Sales Agreement”) among the Company and SVB
Leerink LLC and Stifel, Nicolaus & Company, Incorporated, that to the best of
the knowledge of the undersigned.

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Change, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

By:       Name:   Title:

Date:                                                                  